—Determination of respondent Commissioner of the New York City Police Department, dated December 21, 1993, which dismissed petitioners as officers in the New York City Police Department, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Edward Lehner, J.], entered May 10, 1994), is dismissed, without costs.
We find that there was substantial evidence to support the determination of the Commissioner, after a full evidentiary hearing, that petitioners were guilty of departmental charges and specifications and terminating petitioners from their employment. The evidence adduced at the hearing established that petitioners, who served as police officers in the 30th Precinct in Manhattan, had, on December 31, 1991, extorted a sum of money from the complainant by instilling a fear that criminal charges for gun possession would be instituted should the complainant not comply.
The penalty of dismissal was not so disproportionate to the offense, in light of all the circumstances, as to be shocking to one’s sense of fairness (see, Matter of Alfieri v Murphy, 38 NY2d 976; Matter of Collins v Codd, 38 NY2d 269). Concur—Sullivan, J. P., Ellerin, Wallach, Asch and Tom, JJ.